Citation Nr: 0018064	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-05 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) evaluation for the 
residuals of gunshot wounds to both thighs.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
August 1969.  Service in Vietnam is indicated by the evidence 
of record.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted the veteran's claim of entitlement to service 
connection for the residuals of gunshot wounds to both thighs 
and assigned a noncompensable evaluation.  The veteran 
subsequently perfected a timely appeal regarding the 
disability rating assigned.

In a July 1998 rating decision, the RO granted service 
connection for post-traumatic stress disorder and assigned a 
10 percent disability rating.  As the veteran has not 
expressed disagreement with the disability rating or 
effective date assigned, this issue is not presently before 
the Board on appeal.  See 38 U.S.C.A. 7105 (West 1991); 38 
C.F.R. 20.200, 20.201, 20.202, 20.302 (1999).


REMAND

The veteran is seeking a compensable evaluation for his 
service-connected residuals of gunshot wounds to both thighs.  
He essentially contends that his symptoms are more severe 
than is contemplated by his noncompensable evaluation.  More 
specifically, the veteran asserts that he experiences pain, 
weakness, and stiffness, as well as shooting pain and pulling 
in his right thigh.  He further asserts that these symptoms 
cause him to also suffer from fatigue and lack of endurance 
in his legs.

As an initial matter, the Board concludes that the veteran's 
claim is well grounded within the meaning of the statutes and 
judicial construction.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  When a veteran is awarded service connection 
for a disability and appeals the RO's rating determination, 
the claim continues to be well grounded as long as the claim 
remains open and the rating schedule provides for a higher 
rating.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
A well-grounded claim having been presented, VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991).  In accordance 
with this duty, and for the reasons and bases set forth 
below, the Board finds that additional development is 
necessary before the veteran's claim can be properly 
addressed.

The Board notes that the veteran's service-connected 
residuals of gunshot wounds to both thighs are currently 
rated under 38 C.F.R. § 4.118, Diagnostic Code 7805 (1999), 
which provides for the rating of scars based upon the 
limitation of function of the part affected.  

The record reflects that in March 1968, the veteran sustained 
thru and thru gunshot wounds to the posterior aspects of each 
thigh.  The only medical evidence of record since that time 
regarding the nature and severity of his gunshot wound 
residuals is a physical examination conducted by a private 
physician in August 1998.  After reviewing the report of this 
examination, the Board concludes that an additional physical 
examination is necessary, in order to more accurately assess 
the nature and severity of the veteran's gunshot wound 
residuals.  

In particular, the Board notes that although the August 1998 
physician indicated that there was no evidence of significant 
muscle loss in the veteran's thighs, he also found that the 
veteran's reported pain and pulling may be secondary to 
adhesions that have developed beneath the scars.  The 
physician failed to conclusively determine, however, whether 
such adhesion in fact exists.  In addition, although the 
physician reported that the veteran's pain and pulling may be 
due to adhesions developed beneath his "scars", it appears 
that the veteran had only reported experiencing pain and 
pulling only in his right thigh.  Thus, the Board believes 
that it is unclear to what extent the physician was referring 
to possible adhesion in both thighs or in only one thigh.  

Furthermore, the Board believes that additional detail is 
necessary regarding the overall condition of the veteran's 
scars, as well as whether any underlying muscle or 
neurological damage exists.  In short, the Board believes 
that a more comprehensive physical examination is necessary 
in order to accurately determine the nature and severity of 
the veteran's gunshot wound residuals.  

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the appellant 
and ascertain whether he has received any 
medical treatment for his service-
connected thigh disability since August 
1988.  After securing appropriate consent 
the RO should obtain any treatment 
records so identified which have not been 
previously obtained.  Such records should 
be associated with the veteran's VA 
claims folder.

2.  The veteran should be scheduled for a 
VA physical examination in order to 
assess the nature and extent of his 
service-connected gunshot wound 
residuals.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with this examination.  The examiner 
should conduct a thorough examination of 
the veteran's thighs, and provide a 
diagnosis of any pathology found.  The 
examiner should be asked to specifically 
comment on the existence of any scars in 
these areas.  The examiner should then 
describe the size and location of each 
scar found, and state whether it appears 
to be superficial, tender, or painful on 
objective demonstration.  With respect to 
each scar found, the examiner should also 
discuss whether there is any limitation 
of function of the parts affected and/or 
any evidence of adhesion.  The examiner 
should also be asked to specify whether 
examination reveals any evidence of 
muscle injury or neurological impairment 
around the veteran's thighs.

All tests and studies deemed to be 
necessary by the examiner should be 
conducted.  If, in answering these 
questions, the examiner determines that 
additional examination of the veteran by 
an appropriate specialist is necessary, 
such examination should then be scheduled 
by the RO.  The report of the examination 
should be associated with the veteran's 
claim folder.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim of entitlement to a 
compensable evaluation for his service-
connected residuals of gunshot wounds to 
both thighs.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with copies of a supplemental statement 
of the case and given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  



CONTINUED ON NEXT PAGE


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




